Hines, J.
The case of J. H. Jennings v. J. H. Longino, Lillie L. Elinn, and Yictor C. Campbell, the same being a suit in equity, and the case of C. E. Presley v. J. H. Longino, the same being an application by Presley for letters of administration upon the estate of Lillie L. Elinn, and pending in the superior court of Campbell County on appeal from the court of ordinary, were, on motion of Jennings by order and without objection, consolidated for trial. Longino filed a demurrer in each of said cases. These demurrers came on to be heard by the trial judge, and the same were sustained and the two cases were dismissed. Jennings in a single bill of exceptions excepts to and seeks to review the ruling of the trial judge sustaining the demurrer in each of these cases and in dismissing them. For want of jurisdiction in this court to entertain it, the bill of exceptions must be dismissed. Center v. Fickett Paper Co., 117 Ga. 222 (43 S. E. 498); Harris v. Gano, 117 Ga. 950 (44 S. E. 8); Valdosta Guano Co. v. Hart, 119 Ga. 909 (47 S. E. 212); Futch v. Mathis, 148 Ga. 558 (97 S. E. 516).

Writ of error dismissed.


All the Justices concur.